DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
112 Rejection dated 12/18/2020 has been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 6, 8, 12, 13, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loewe (DE102005041466A1) in view of Korner (20200141722).

Referring to claims 1 and 11, Loewe shows Object detection system for a motor vehicle, comprising:
an array of electroluminescent light sources (see figure 1 Ref 3 also see paragraph 26-27);
an array of light sensors (see figure 1 Ref 5 also see figure 2);

Korner shows a similar triangulation device that includes the use of an LED array that includes simultaneous transmission from individual LEDs in the array (see paragraph 123).  It would have been obvious to include the LED array that includes a plurality of electroluminescent light sources able to emit a signal simultaneously because this allows for structured light patterns to be transmitted and determine the distance and 3D shape measurement as taught by Korner.  
Referring to claim 2, Loewe shows a plurality of the electroluminescent light sources is able to emit the signal in a direction contained in an emission cone (see (see paragraph 26), said at least one of the sensors is able to receive the signal reflected by the object in a direction contained in a reception cone (see figure 1 Ref 5 also note this 
Referring to claim 3, Loewe shows an intersection of the emission cone and of the reception cone defines a volume in which the object that reflected the emitted signal is situated (see figure 1 note the intersection at Ref 6).
Referring to claims 5, 19, and 20, Loewe shows said one or more arrays are monolithic arrays of light-emitting diodes (see paragraph 26).
Referring to claim 6, Loewe shows array of light sensors are selected from among:
an array of electroluminescent light sources having electroluminescent light sources used as light sensors;
an array of photographic sensors;
a monolithic array of light-emitting diodes used as light sensors (see paragraph 6).
Referring to claim 8, Loewe shows said array of light sensors is positioned in a camera (see paragraph 6).
Referring to claim 12, Loewe shows determining the sensor that received the greatest intensity of the signal from among said plurality of light sensors that received the light reflected by the object;

Referring to claim 13, Loewe shows further comprising the steps of:

forming at least two sets of electroluminescent light sources, a set comprising at least one from among:
the electroluminescent light sources of one or more rows of said one or more arrays of electroluminescent light sources;
the electroluminescent light sources of one or more columns of said one or more arrays of electroluminescent light sources;
at least one of the electroluminescent sources that is adjacent to at least one of the electroluminescent light sources that previously emitted the received signal;
selecting one of the sets of electroluminescent light sources;
and wherein the emission step is performed by the electroluminescent light source(s) of the selected set (see paragraph 26 note the LED array includes LEDs that can be selectively switched on and off). 

Referring to claim 15, one of ordinary skill in the art would find it obvious to include a period of repetition of the steps of the method is less than or equal to 10 ms.  This is extremely well known and adds no new or unexpected skill in the art
Claims 4, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loewe (DE102005041466A1) in view of Korner (20200141722) and Breed (20080119993).
Referring to claims 4, 17, and 18, Loewe fails to specifically show the a plurality of the electroluminescent light sources is able to mark the emitted signal through unique coding of each of the emitted signal.
Breed shows a similar triangulation sensor that includes at least one of the electroluminescent light sources is able to mark the emitted signal through unique coding of the emitted signal (see paragraph 275 also see paragraph 544).  It would have been obvious to include the coded transmission as taught by Breed because this allows the device to confirm the returned reflections are from the transmitter.  
Claim 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loewe (DE102005041466A1) in view of Korner (20200141722) and Higgins-Luthman (20090097038).
Referring to claim 9, Loewe fails to show but the combination of Loewe and Higgins-Luthman shows the array of light sources is contained in a first motor vehicle headlight (see figure 5 Ref 218).  It would have been obvious to include the source contained in a vehicle headlight because this is well known and adds no new or unexpected results. 
Referring to claim 10, Loewe fails to show but the combination of Loewe and Higgins-Luthman shows the camera is contained in a first headlight or in a second headlight of a motor vehicle (see figure 3 Ref 116).  It would have been obvious to .  



Allowable Subject Matter
Claim 7 is allowed. 
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.